In a proceeding for authorization for the involuntary administration of medication, the appeal is from an order of the Supreme Court, Kings County (Schneier, J.), dated June 25, 1996, which, after a hearing, granted the application.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The discharge of the appellant Sylvie J. from the petitioner-hospital during the pendency of this appeal renders the issues raised herein moot and, therefore, not subject to review (see, Matter of David C., 69 NY2d 796; Matter of Hearst Corp. v Clyne, 50 NY2d 707). Further, on the record before this Court, review is not warranted pursuant to any exceptions to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra). O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.